NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
HARTFORD FIRE INSURANCE COMPANY,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,dant-Appellee.
2010-1198
Appea1 from the United States C0u1't of Internati0na1
Trade in case n0. 07-CV-0O67, Judge D0na1d C. Pogue.
ON MOTION
ORDER
The United States moves for a 31-day extension of
time, until August 27, 2010, to file its response brief,
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

HARTFORD FIRE V. US
2
FoR THE COURT
 1 0  /s/ Jan Ho1'baly
Date J an Horbaly
Clerk
cc: Frederic D. Van Arnam, Jr., Esq.
Claudia Burke, Esq.
s2 1
F5LED
u.s.coum F l.sFoa
1115 FE0ERA'iP¢iiiiA¢un
AUB 1 0 2010
.IANHORBAL¥
Gl£RK